Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1-20 are Allowed. 
Reason for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,
Regarding Claim 1,
A method for training a three-dimensional (3D) pose estimation model using unlabeled images, comprising: receiving as input a plurality of unlabeled images of a particular object each captured from a different viewpoint; and training a model, using the plurality of unlabeled images and without using labeled images of the particular object, for use by a process that estimates a three- dimensional (3D) pose for a given 2-dimensional (2D) image.  

Regarding Claim 17,
A non-transitory computer-readable medium storing computer instructions that, when executed by one or more processors, cause the one or more processors to perform a method comprising: receiving as input a plurality of unlabeled images of a particular object each captured from a different viewpoint; and training a model, using the plurality of unlabeled images and without using labeled images of the particular object, for use by a process that estimates a three- dimensional (3D) pose for a given 2-dimensional (2D) image.  

 Regarding Claim 18,
A system, comprising: a memory storing computer instructions; and a processor that executes the computer instructions to perform a method comprising: receiving as input a plurality of unlabeled images of a particular object each captured from a different viewpoint; and training a model, using the plurality of unlabeled images and without using labeled images of the particular object, for use by a process that estimates a three- dimensional (3D) pose for a given 2-dimensional (2D) image.

Regarding Claim 1 : Claim 1 is rejected over prior art Han et al. (USPAT 9321723) in view of Helge Rhodin( NPL DOC: “Learning Monocular 30 Human Pose Estimation from Multi-view images,"June 2018, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2018, Pages. 8437-8444) teaches   A method for training a three-dimensional (3D) pose estimation model using unlabeled images, comprising: receiving as input a plurality of unlabeled images of a particular object each captured from a different viewpoint; respectively (detailed rejection of the claim mentioned within Office Action dated 03/17/2022)  and  also Examiner considers the remarks/ argument and amendment presented by the Applicant  on 06/07/2022 regarding the limitation considered below persuasive, therefore the prior art of record does not teach the limitations  within claim 1 "training a model, using the plurality of unlabeled images and without using labeled images of the particular object, for use by a process that estimates a three- dimensional (3D) pose for a given 2-dimensional (2D) image.”


Regarding Claim 17 : Claim 17 is rejected over prior art Han et al. (USPAT 9321723) in view of Helge Rhodin( NPL DOC: “Learning Monocular 30 Human Pose Estimation from Muilti-view images,"June 2018, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2018, Pages. 8437-8444) teaches   A non-transitory computer-readable medium storing computer instructions that, when executed by one or more processors, cause the one or more processors to perform a method comprising: receiving as input a plurality of unlabeled images of a particular object each captured from a different viewpoint;  respectively ( (detailed rejection of the claim mentioned within Office Action dated 03/17/2022)  and  also Examiner considers the remarks/ argument  and amendment presented by the Applicant  on 06/07/2022 regarding the limitation considered below persuasive, therefore the prior art of record does not teach the limitations  within claim 17 " training a model, using the plurality of unlabeled images and without using labeled images of the particular object, for use by a process that estimates a three- dimensional (3D) pose for a given 2-dimensional (2D) image.  ”

Regarding Claim 18 : Claim 18 is rejected over prior art Han et al. (USPAT 9321723) in view of Helge Rhodin( NPL DOC: “Learning Monocular 30 Human Pose Estimation from Muilti-view images,"June 2018, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2018, Pages. 8437-8444) teaches   A system, comprising: a memory storing computer instructions; and a processor that executes the computer instructions to perform a method comprising: receiving as input a plurality of unlabeled images of a particular object each captured from a different viewpoint; respectively ( (detailed rejection of the claim mentioned within Office Action dated 03/17/2022)  and  also Examiner considers the remarks/ argument and amendment presented by the Applicant  on 06/07/2022 regarding the limitation considered below persuasive, therefore the prior art of record does not teach the limitations  within claim 18 "training a model, using the plurality of unlabeled images and without using labeled images of the particular object, for use by a process that estimates a three- dimensional (3D) pose for a given 2-dimensional (2D) image.”

2.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion

4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637